KELLEY, Justice.
The employee-relator Joseph Pesklo obtained a writ of certiorari to review a
*253decision of the Commissioner, Department of Economic Security disqualifying him from the receipt of supplemental benefits upon his failure to actively seek work. Writ discharged.
Minn.Stat. § 268.10, subd. 10 (1982) requires the service of the writ of certiorari upon the commissioner within the 30-day time period established under Minn.Stat. § 268.10, subd. 8 (1982). The relator failed to do so and the writ is accordingly discharged,
Writ discharged.